Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on April 1, 2021. In virtue of this communication, claims 1-17 are currently presented in the instant application.
Drawings
The drawings submitted on April 1, 2021 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-5, 9-13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/197537 A1 (herein “Andersson”).

Claims 1, 9, and 17
Consider claim 1, Andersson teaches A network node (see Andersson Fig. 7, note Network Node 100) of a communications network configured to provide Citizen Broadband Radio Service (CBRS) to at least one end user device (EUD) in a coverage area of the network node, the network node comprising: 
at least one processor (see Andersson Fig. 7, note processor); and 
a memory (see Andersson Fig. 7, note memory) storing software instructions configured to control the at least one processor to perform steps of: 
(see Andersson Fig. 3, Fig. 7, Fig. 8 page 11 lines 15-28, page 12 lines 22-25 note the Network Node providing a measurement configuration message (Fig. 8, step 402/702) which indicates to the UE to provide measurement reports (Fig. 3, step 302) including the RSRP); and 
determine a respective coverage threshold for the network node based on the information reported by the at least one EUD (see Andersson Fig. 3, Fig. 7, Fig. 8, page 11 lines 29-32, page 13 line 36-page 14 line 5 note the Network Node adjusting the parameters to ensure compliance with the required zones and regulatory requirements including the border set for shared frequencies, where parameters may include adjusting the output power, the tilt of antennas, and/or the direction of antennas).
Claim(s) 9 and 17 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 2 and 10
Consider claim 2, Andersson teaches further comprising reporting the respective coverage threshold for the network node to at least one of a Spectrum Access System (SAS) and a co-existence manager (CxM) of the communications network (see Andersson page 12 line 16 note the network node may be the SAS node.  Also see Andersson Fig. 8, page 14 lines 7-9 allowing the separate SAS entity to make the deployment decisions (Fig. 8 steps 302 and 304)).
Claim(s) 10 is/are rejected for at least the same reason(s) set forth in claim 2.

Claims 3 and 11
Consider claim 3, Andersson teaches wherein causing the at least one EUD to report information indicative of a respective reference signal downlink power comprising transmitting a request to the at least one EUD (see Andersson Fig. 3, Fig. 7, Fig. 8 page 11 lines 15-28, page 12 lines 22-25 note the Network Node providing a measurement configuration message (Fig. 8, step 402/702) which indicates to the UE to provide measurement reports (Fig. 3, step 302) including the RSRP).
Claim(s) 11 is/are rejected for at least the same reason(s) set forth in claim 3.

Claims 4 and 12
Consider claim 4, Andersson teaches wherein causing the at least one EUD to report information indicative of a respective reference signal downlink power comprising configuring the at least one EUD to report the information indicative of a respective reference signal downlink power detected by the at least one EUD to the network node (see Andersson Fig. 3, Fig. 7, Fig. 8 page 11 lines 15-28, page 12 lines 22-25 note the Network Node providing a measurement configuration message (Fig. 8, step 402/702) which indicates to the UE to provide measurement reports (Fig. 3, step 302) including the RSRP).
Claim(s) 12 is/are rejected for at least the same reason(s) set forth in claim 4.

Claims 5 and 13
Consider claim 5, Andersson teaches wherein the information indicative of a respective reference signal downlink power comprises any one or more of: a reference signal received power (RSRP) sample; a reference signal received quality (RSRQ) sample; a reference signal-signal to interference plus noise ratio (RS-SINR) sample, and channel state Information-reference signal (CSI-RS) (see Andersson page 12 lines 22-25 note RSRP).
Claim(s) 13 is/are rejected for at least the same reason(s) set forth in claim 5.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson, and further in view of Pub No.: US 2018/0132111 (herein “Mueck”).


Claims 6 and 14
Consider claim 6, Andersson fails to teach wherein determining a respective coverage threshold for the network node based on the information reported by the at least one EUD comprises: constructing a histogram based on the reported information indicative of the respective reference signal downlink power detected by the at least one EUD; determining the respective coverage threshold for the network node based on the histogram.  Mueck explains determining a histogram based on received interference measurements, which may include RSRP modifying the transmit power levels based on the interference measurements (see Mueck [0084], [0088]-[0090], [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Andersson to include the recited teaching of Mueck.  Such a modification would improve Andersson by improving communication for mobile devices when there is a limited amount of available spectrum (see Mueck [0003]). 
Claim(s) 14 is/are rejected for at least the same reason(s) set forth in claim 6.

Claims 7 and 15
Consider claim 7, Andersson as modified by Mueck teach wherein determining the respective coverage threshold for the network node based on the histogram comprises: 
identifying a smallest reference signal downlink power for which a bin in the histogram exists (see Mueck [0088]-[0090] note interference level is too high relative to the set interference level threshold/allowance); and 
setting the respective coverage threshold to a value corresponding to the identified smallest value (see Mueck [0088]-[0090] note reallocating the transmit power levels below the set interference level threshold/allowance).
Claim(s) 15 is/are rejected for at least the same reason(s) set forth in claim 7.

Claims 8 and 16
Consider claim 8, Andersson as modified by Mueck teach wherein determining the respective coverage threshold for the network node based on the histogram comprises: 
(see Mueck [0088]-[0090] note interference level is too high relative to the set interference level threshold/allowance); and 
setting the respective coverage threshold to a value corresponding to the identified smallest value (see Mueck [0088]-[0090] note reallocating the transmit power levels below the set interference level threshold/allowance).
Claim(s) 16 is/are rejected for at least the same reason(s) set forth in claim 8.















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647